Citation Nr: 0825034	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-177 80	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for right ulnar nerve neuropathy, status post 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1976 
through January 1981, and from August 1981 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing in 
May 2008.  A transcript of that hearing is of record.

Procedurally, the Board notes that an October 2001 rating 
decision granted service connection for right ulnar 
neuropathy, and assigned an evaluation of 10 percent, 
effective May 13, 1999.  The veteran did not submit a notice 
of disagreement (NOD) as to the assigned 10 percent rating 
within one year of the notice of decision, and therefore, the 
October 2001 decision represents a final decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In December 2002, the 
veteran submitted a claim for a temporary 100 percent 
evaluation for a period of convalescence, which the RO also 
interpreted as a claim for an increase for the veteran's 
service connected ulnar neuropathy, currently evaluated as 10 
percent disabling.

The Board notes that due to surgical treatment necessitating 
convalescence for the veteran's service-connected disability, 
temporary total evaluations have been assigned from November 
1, 2002 through December 31, 2002; and from November 15, 2007 
through December 31, 2007.  See 38 C.F.R. § 4.30.  As such, 
the scope of this review will not include the two 
aforementioned periods when the veteran was in receipt of a 
temporary 100 percent disability evaluation.

At his May 2008 Board hearing, the veteran contended that his 
service connected traumatic arthritis of the right elbow, 
currently evaluated as 10 percent disabling, had increased in 
severity.  As such, this issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's right ulnar neuropathy associated with 
traumatic arthritis of the right elbow is productive of no 
more than mild incomplete paralysis of the ulnar nerve with 
subjective complaints of numbness and tingling of the 
fingers.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for ulnar neuropathy, status post arthroplasty, have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, 8616 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2004, and April 
and May 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  

Further, the Board notes that failure to provide pre-
adjudicatory notice of any of the necessary duty-to-notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Nevertheless, lack of harm 
may be shown (1) when any defect was cured by actual 
knowledge on the part of the claimant, (2) when a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) when a benefit could not have been awarded 
as a matter of law.  Id., at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

Here, regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the veteran was 
notified in accordance with the VCAA and Vazquez (see below), 
subsequent to the initial adjudication of the claim, the 
record demonstrates that the adjudication was nevertheless 
essentially fair, because the veteran demonstrated actual 
knowledge of the duty to notify elements, and the evidence 
needed to substantiate his claim was clarified by the 
undersigned Veterans Law Judge at his May 2008 hearing.  
Specifically, at the 2008 hearing, the veteran acknowledged 
that he had received and understood the April 2008 letter 
mailed to him regarding the Vazquez notice requirements, and 
indicated that he did not need an additional 60 days to 
submit evidence, and therefore, had nothing further to 
submit.  This exchange at the Board hearing indicates that 
the veteran had actual knowledge of what was required to 
substantiate his claim for an increase.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this regard, the Board notes that the veteran was notified 
in accordance with Vazquez-Flores, by way of November 2004 
and April 2008 letters.  Specifically, the November 2004 
letter notified the veteran that in order to obtain an 
increased evaluation, the evidence must show that his 
disability increased in severity.  The April 2008 letter 
notified the veteran that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment.  The ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  The veteran was 
made aware of this.  In addition, the April 2008 letter 
provided notice to the veteran of the types of evidence, both 
medical and lay, that could be submitted in support of his 
claim.  The veteran was also informed that for certain types 
of disabilities, specific test results or measurements are 
utilized to evaluate the severity of the disability, for 
example, audiometric tests for hearing loss, and therefore, 
in these cases, entitlement to a higher disability rating is 
not satisfied solely by the claimant demonstrating a 
worsening or increase in severity.  In light of the 
foregoing, the Board finds that the notice requirements of 
Vazquez-Flores were met as contemplated by the Court.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided an examination in furtherance of his 
claim.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

II. Background

The veteran contends that his service connected right ulnar 
neuropathy has increased in severity.  Specifically, at his 
May 2008 Board hearing, the veteran reported numbness and 
tingling through the fingers, and trouble grasping and 
picking up objects.  He reported that he could fully extend 
his fingers and make a fist but noted that it was painful.  
The veteran reported full range of motion in his wrist, and 
also noted that he experienced pain in his elbow, but not his 
wrist when sorting mail at work.  At his May 2008 hearing, 
the veteran submitted a statement from his wife discussing 
the severity of his right elbow disability, which included 
pinched nerves in multiple places.  The veteran specifically 
waived his right to have this additional evidence considered 
initially by the RO.  See 38 C.F.R. § 20.1304.

The record contains a November 2002 discharge summary noting 
that the veteran underwent a right ulnar humeral arthroplasty 
and ulnar nerve release.  Post-operative progress notes 
stated that the veteran's primary desire for the surgery was 
to relieve numbness and tingling in the ulnar nerve 
distribution, and that this was accomplished with the 
surgery.  A December 2002 progress note also stated that when 
the veteran was last evaluated postoperatively in the hand 
clinic, his ulnar neuropathy had essentially resolved.  At 
this December 2002 examination, the veteran reported minimal 
symptoms of ulnar neuropathy, and occasional paresthesias, 
but noted that prior to the operation, he was having complete 
numbness on a fairly frequent basis.  The examiner noted full 
wrist and finger range of motion, and stated that he had 
significant improvement post operatively, with resolution of 
his right ulnar neuropathy.

Outpatient treatment records dated from November 2002 through 
August 2006, from the Boston VA medical center (VAMC), 
contain multiple entries assessing the degree of severity of 
the veteran's ulnar neuropathy.  Specifically, an entry dated 
in March 2003, noted that the veteran was thirty four months 
status post right ulnar humeral arthroplasty with right ulnar 
nerve neurolysis.  The examiner noted that since the 
veteran's procedure, his paresthesias and pain in the elbow 
had decreased significantly.  The examiner stated that the 
veteran was neurovascularly intact distally, particularly in 
the ulnar nerve distribution sensory wise, and noted that he 
had full intrinsic capabilities.  Another entry dated in June 
2003, noted that the veteran was status post humeral surgery, 
but was still complaining of some numbness at the incision 
site and in his ulnar two fingers.  The examiner noted that 
he had gone back to work at the post office which was a 
repetitive motion job.  On examination, the examiner noted 
that he was at 5/5 strength in his intrinsics and sensation 
to light touch was grossly present in the ulnar, radial and 
median nerve distributions.

At a September 2004 orthopedic surgery consult, the veteran 
reported numbness in all of his hand, more at his thumb and 
index finger, and noted that it was exacerbated when he did 
repetitive work.  The examiner noted that the ulnar nerve 
appeared to be in the ulnar groove and was not transposed, 
and noted that strength was normal throughout his ulnar nerve 
distribution. 

A May 2005 neurology consult, EMG, noted right ulnar slowing 
across the elbow, and normal distal latency and amplitude.  
Sensory nerve conduction studies were normal for the right 
ulnar nerve, although the examiner noted that there was 
electrophysiologic evidence of mild ulnar neuropathy at the 
elbow.

A January 2006 orthopedic surgery note stated that the 
veteran reported pain in his right upper extremity, but also 
noted sensation to light touch in his median, ulnar, and 
radial distribution.  The report noted that in the past, the 
veteran had symptoms of carpal tunnel which he did not 
currently demonstrate, and at this examination, the veteran 
denied any specific ulnar paraesthesias.  The report stated 
that the veteran's most recent EMG demonstrated right ulnar 
slowing across the elbow, but normal distal latency and 
amplitude and demonstrated no active enervation.  

A July 2007 VA examination noted that the veteran fell and 
had a traumatic injury to the right elbow, and later 
developed pain in the elbow as well as weakness and numbness, 
in addition to right ulnar distribution neuropathy, with 
sensory loss and motor weakness.  The veteran reported that 
he worked in the post office sorting letters, and noted that 
he increasingly had trouble with handling the letters and 
dexterity.  The examiner noted ulnar neuropathy including 
entrapment at the elbow where he had the traumatic injury to 
the elbow and fracture.

An October 2007 progress note from the Lahey Clinic noted 
that the veteran had pain that radiated down the ulnar nerve 
distribution into his small and ring finger.  The veteran 
reported that he had not lost dexterity, and did not have 
constant numbness, but noted that it continued to be present 
and very reproducible on a daily basis with elbow flexion.  
On examination, the examiner noted no ulnar nerve 
subluxation, 2+ radial and ulnar pulses, and stated that the 
ulnar nerve was intact to motor and sensation.

A November 2007 Operative report noted that the veteran 
developed a right ulnar neuropathy with pain along the medial 
elbow and significant numbness and tingling presenting to the 
small and ring finger.  The report noted that non-operative 
treatment had failed, and therefore the veteran underwent an 
in situ right ulnar nerve decompression at the elbow.  A post 
operative progress note dated twelve days after the 
operation, noted that the veteran's numbness has resolved, 
and stated that he had full wrist range of motion, brisk 
capillary refill distally, and noted that motor and sensation 
were intact distally.


III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As discussed below, the Board does not find that 
this case warrants staged ratings beyond the temporary 100 
percent evaluations already assigned.  Further, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran has been granted service connection for right 
ulnar neuropathy secondary to traumatic arthritis of the 
right major elbow, and has been evaluated under 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8516.  Under DC 8516, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the ulnar nerve of the major upper extremity.  A 30 
percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity; 
and a 40 percent evaluation is warranted for severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Code 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve of the major upper extremity warrants a 60 
percent evaluation, and is indicated when there is "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

In this case, the Board finds that the veteran is not 
entitled to a higher, 30 percent evaluation for his right 
ulnar neuropathy because the evidence of record does not 
demonstrate symptoms indicative of moderate incomplete 
paralysis.  Specifically, objective testing consistently 
showed that the ulnar nerve was intact to motor and 
sensation, noting that sensation to light touch was present, 
and describing a normal distal latency and amplitude.  (see 
March and June 2003 treatment records, May 2005 neurology 
consult, January 2006 orthopedic consult, and October 2007 
progress note from the Lahey Clinic).  Further, treatment 
records demonstrate full wrist and finger range of motion, 
(see December 2002 treatment record and November 2007 
operative report), and in fact, at his May 2008 Board 
hearing, the veteran himself reported full range of motion of 
his wrist with pain.  In addition, in terms of strength in 
the ulnar distribution, a June 2003 treatment record noted 
that the veteran was at 5/5 strength in his intrinsics, and a 
September 2004 treatment record again noted that strength was 
normal throughout the ulnar nerve distribution.

Here, the veteran underwent operations in November 2002, and 
again in November 2007, for ulnar nerve release, and ulnar 
nerve decompression respectively, and the record indicates 
that both operations almost entirely relieved the veteran's 
neurological symptoms.  For example, treatment reports 
following the November 2002 operation indicated that the 
veteran had significant improvement with only minimal 
symptoms of ulnar neuropathy, and a November 2007 post-
operative progress note again stated that following the 2007 
ulnar nerve decompression, the veteran's numbness had 
resolved. 

In summary, the veteran's ulnar neuropathy has been described 
as "mild" (see May 2005 neurology consult), and although 
the record demonstrates subjective complaints of numbness and 
tingling, objective testing consistently revealed that the 
ulnar nerve was intact to motor and sensation.  Taking into 
account all of the medical evidence of record, the Board 
finds that a higher, 30 percent rating is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Although the veteran has described his right ulnar neuropathy 
as being so severe that he deserves a higher rating, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2007).  The current evidence of record does not demonstrate 
that his disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his right ulnar neuropathy 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for right ulnar neuropathy, status post arthroplasty, 
is denied.



                   
____________________________________________
STEVE L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


